DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it includes 151 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more. 
Regarding claims 1, 15 and 16, the claim(s) recite “a processor configured to detect a boundary of the stomach and a level of a liquid surface within the stomach based on the received ultrasonic echoes, and determine a volume ingested into the stomach over a time period based on the detected boundary of the stomach and the detected level of the liquid surface” (Claims 1 and 15); “detecting a boundary of the stomach and a level of a liquid surface within the stomach based on the received ultrasonic echoes; and determining a volume ingested into the stomach over a time period based on the detected boundary of the stomach and the detected level of the liquid surface” (Claim 16). The limitations, under broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components, and/or read on analyzing an image by visual inspection by a user. In this case, the boundary of the stomach can be determined by the physician/user viewing an ultrasound image. Furthermore, through viewing an ultrasound image, the physician/user may also detect a level of liquid surface within the stomach. Based on this information, the physician/user can determine (i.e. based on visual inspection or a calculation), a volume ingested into the stomach. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a processor), then is falls within the “mental processes” grouping of abstract ideas.
Following step 2A of the two-prong analysis, these judicial exceptions are not integrated into a practical application because the claim merely provides instructions to implement an abstract idea on a generic computer (i.e. “using a computer processor”) (See MPEP 2106.05(f)). Furthermore, the claims as written do not include elements to 1) improve the functioning of a computer (See MPEP 2105.05(a)); 2) effect a particular treatment or prophylaxis (See MPEP 2106.04(d)(2)); 3) use a particular machine (See MPEP 2106.05(b)); or 4) use the judicial exceptions in a meaningful way beyond generally linking the use to a particular technological environment (See MPEP 2106.05(h)). 
Following step 2B of the two-prong analysis, the additional elements (i.e. computer processor, ultrasound source and ultrasound sensor) do not amount to significantly more than the judicial exception because the computer is simply the tool used to perform the abstract idea of detecting a boundary of the stomach and a level of liquid surface within the stomach and determining a volume ingested. Furthermore, the ultrasound source and ultrasound sensor are simply well known and conventional devices which are used to acquire ultrasound images. (See MPEP 2106.05(f)). 
Regarding claims 2-14 and 17-20, these claims which depend directly or indirectly from claims 1 and 16, respectively, are also rejected due to their dependency as they do not cure the deficiency of the parent claims. Furthermore, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception nor a practical application of the judicial exception. These claims represent steps that can be practically performed within the mind (i.e. as a mental processing involving steps of determining, identifying; see claims 10-11 and 18, for example), provide additional information about the system (i.e. see claims 2-9, 17 and 20) and/or constitute insignificant extra-solution activity (i.e. displaying an indicator, see claims 12-14, 19).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 12-13, 15-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ales et al. US 2008/0077040 A1 “Ales”.
Regarding claims 1, 15 and 16, Ales teaches “A system for determining a volume ingested during a feeding, comprising” (Claims 1 and 15) and “A method for quantifying a volume ingested during a feeding, comprising:” (Claim 16) (“In another aspect, the present disclosure is directed to a method and system for quantifying the amount of a nourishing composition that is being consumed by a baby” [0011]; “The above method can be used, for instance, during breastfeeding in order to provide the mother with an objective measurement of the volume of the nourishing composition being consumed by the baby which can correspond to the stomach fullness volume” [0012]; and “One embodiment of a system for sensing swallows and determining the volume of liquid consumed by the baby is shown, for instance in FIG. 2” [0050]. Therefore, a system and method for determining a volume ingested during a feeding are provided.);
“an ultrasound source configured to transmit ultrasonic waves to a stomach; an ultrasound sensor configured to receive ultrasonic echoes generated by reflection of the ultrasonic waves from the stomach” (Claim 1); “an ultrasound transducer configured to transmit ultrasonic waves to a stomach, and receive ultrasonic echoes generated by reflection of the ultrasonic waves from the stomach” (Claim 15); “transmitting ultrasound waves to a stomach; receiving ultrasonic echoes generated by reflection of the ultrasonic waves from the stomach” (Claim 16) (“In one aspect of the present invention, the measurement of the state of fullness of the stomach uses ultrasound to provide a measurement or empirical indication or estimate of the stomach dimensions, cross-sectional area, and/or volume of the stomach” [0033] and “Measurements indicative of the state of fullness of the stomach are performed by a stomach volume/level monitor or “stomach monitor” […] In one aspect of the present invention, a stomach monitor using ultrasound may generally include one or more ultrasonic transducers adapted to send pulsed ultrasonic energy into the baby’s torso and to receive reflections of this energy” [0034]. Therefore, since the state of the stomach fullness is measured by an ultrasonic transducer adapted to send pulsed ultrasonic energy and receive reflections of this energy, the system includes an ultrasound source (i.e. ultrasound transducer) configured to transmit ultrasonic waves to a stomach and an ultrasound sensor configured to receive ultrasonic echoes generated by reflection of the ultrasonic waves from the stomach. Therefore, the system performs the steps of transmitting ultrasound waves into a stomach and receiving ultrasonic echoes generated by reflection of the ultrasonic waves from the stomach.);
“a processor configured to detect a boundary of the stomach and a level of liquid surface within the stomach based on the received ultrasonic echoes, and determine a volume ingested into the stomach over a time period based on the detected boundary of the stomach and the detected level of the liquid surface” (Claims 1 and 15) and “detecting a boundary of the stomach and a level of a liquid surface within the stomach based on the received ultrasonic echoes; and determining a volume ingested into the stomach over a time period based on the detected boundary of the stomach and the detected level of the liquid surface” (Claim 16) (“A monitor or monitors as described herein may be used to determine the stomach volume and physiological trait or volume level of interest. For example, the monitor may be used to track the baby’s stomach volume and level, or other objective measurement of a physiological trait or volume indicative of the physical state of the stomach, over one or more time periods during which at least one breastfeeding event occurs” [0026]; “The objective measurement may be a measurement of a linear, perimetric, circumferential, or volumetric dimension of the stomach, a cross-sectional area of the stomach and/or of the stomach shape […] The objective measurement of the state of fullness of the stomach may employ any suitable modality of automatic sensing, including ultrasound, audible sound, light, (including coherent light), infrared radiation, and active or passive electrical properties, including EMG signals and electrical impedance measurements” [0032]; and “The monitor 20 can be any suitable programmable device, such as a microprocessor” [0050]. Therefore, the monitor 20 of FIG. 2 includes a processor. In order to monitor the stomach volume and perform an objective measurement of the stomach (i.e. linear, perimetric, circumferential, volumetric dimension, cross-sectional area and/or stomach shape), the boundary of the stomach must have been determined. Furthermore, since the stomach volume and level are monitored and objective measurements of the state of fullness are performed using ultrasound (i.e. with the ultrasound transducer), the processor must have been configured to perform the step of detecting a boundary of the stomach and a level of liquid surface within the stomach based on the received ultrasonic echoes. Additionally, since the monitor is used to track the baby’s stomach volume and level over one or more time periods during which at least one breastfeeding event occurs (i.e. during a feeding), the processor must have been configured perform the step of determining a volume ingested into the stomach over a time period based on the detected boundary of the stomach and the detected level of the liquid surface.).
Regarding claim 2, Ales teaches “wherein the stomach is of a human baby” (See [0011] above and “the invention includes a method for quantifying breastfeeding between a mother and a baby, the method including measuring a physiological volume indicative of stomach fullness volume for the baby […] obtaining an objective measurement of the physiological volume indicative of a level of fullness of the baby’s stomach” [0007]. Therefore, the stomach is of a human baby.);
Regarding claim 3, Ales teaches “wherein the volume ingested is a volume of breast milk” (“[…] any other measurable physical change of physiological trait or volume in the baby’s anatomy that is related to or correlatable with an increase in breast milk volume in the baby’s stomach, may be objectively measured to ascertain the state of fullness of the stomach” [0032]. Therefore, the volume ingested is a volume of breast milk.).
Regarding claims 4, 7, 8 and 17, Ales teaches “wherein the ultrasound source and the ultrasound sensor are positioned on a substrate” (Claim 4); “wherein the substrate is a garment” (Claim 7); “wherein the ultrasound source and the ultrasound sensor are positioned on the substrate so as to allow the ultrasound sensor and the ultrasound sensor to interface with skin proximate the stomach” (Claim 8); and “wherein the transmitting of the ultrasonic waves comprises: applying an ultrasound source to a surface of skin proximate the stomach such that the surface of the skin and the ultrasound source abut; and transmitting the ultrasonic waves from the ultrasound source to the surface of the skin proximate the stomach” (Claim 17) (“The monitor used in the method of the present invention may be or include a handheld unit or may include a wearable device. […] “wearable” refers to the adaptability of the monitor, or a portion thereof, to be applied to a baby’s or mother’s body for the duration of his or her normal activities without substantially limiting these activities, The scope of this term includes the association with, or incorporation into, a garment, the partial or full encirclement of at least a portion of the subject’s anatomy, the adhesive application to the baby’s or mother’s skin, of a design of the device to simulate a garment, belt, or any other wearable garment […] other belts, disposable or durable clothing […] diapers, […] bandages and diagnostic strips” [0060] and “For example, the monitor may include an ultrasonic transducer or microphone affixed adhesively to the subject’s skin or a strain gauge embedded in the baby’s or mother’s clothing and connected by wire or wirelessly to  closed housing containing the monitor electronics and power supply, which may be affixed to one of the subject’s garments. […] In the aspect of measuring a baby’s stomach, the ultrasonic transducer or strain gauge should be held in intimate contact with the subject’s skin in the vicinity of the torso above the navel” [0061]. Therefore, since the monitor may include the ultrasound transducer (i.e. the ultrasound source and ultrasound sensor) and the monitor is a wearable device that is associated with or incorporated into a garment or, the ultrasound source and the ultrasound sensor are positioned on a substrate (i.e. garment). Furthermore, since the ultrasonic transducer is affixed adhesively to the subject’s (i.e. baby’s) skin in the vicinity of the torso above the navel (see [0061]), the ultrasound source and the ultrasound sensor are positioned on the substrate so as to allow the ultrasound source and the ultrasound sensor to interface with skin proximate the stomach.
Furthermore regarding transmitting ultrasonic waves, Ales discloses “In one aspect of the present invention a stomach monitor using ultrasound may generally include one or more ultrasonic transducers adapted to send pulsed ultrasonic energy into the baby’s torso and to receive reflections of this energy” [0034]. In order for the ultrasonic energy to be transmitted into the baby’s torso (i.e. above the navel, see [0061]) the ultrasound source (i.e. transducer) must have been applied to a surface of skin proximate the stomach such that the surface of the skin and the ultrasound source abut. Therefore, the ultrasound transducer performs the step of transmitting the ultrasonic waves from the ultrasound source to the surface of the skin proximate the stomach.).
Regarding claims 5 and 6, Ales teaches “wherein the time period starts prior to a time of a start of the feeding or at the time of the start of the feeding” (Claim 5) and “wherein the time period ends at a time of an end of the feeding or after the time of the end of the feeding” (Claim 6) (“For example, the monitor may be used to track the baby’s stomach volume and level, or other objective measurement of a physiological trait or volume indicative of the physical state of the stomach, over one or more time periods during which at least one breastfeeding event occurs” [0026]. In this case, a breastfeeding event includes a start of the feeding and an end of the feeding. Therefore, since the monitor performs tracking and other objective measurements over one or more time periods during which at least one breastfeeding event occurs, the time period starts prior to a time of a start of the feeding or at the time of the start of the feeding and the time period ends at a time of an end of the feeding or after the time of the end of the feeding.). 
Regarding claims 12, 13 and 19, Ales teaches “wherein comprising an indicator configured to indicate the determined volume ingested into the stomach” (Claim 12); “wherein the indicator includes a display, and the display is configured to display a numerical representation of the determined volume ingested into the stomach” (Claim 13) and “further comprising indicating the determined volume using a display or LEDs” (Claim 19) (“As shown in FIG. 1, the monitor 20 can include a display 30 for communicating information to the user regarding the volume of nourishing composition consumed by the baby. The monitor 20, for instance can use the display 30 for communicating various information to the user” [0051] and “In one aspect of the present invention, the measurement of the state of fullness of the stomach uses ultrasound to provide a measurement or empirical indication or estimate of the stomach dimensions, cross-sectional area, and/or volume of the stomach” [0033]. In this case, the measurement of the state of fullness of the stomach (i.e. stomach dimensions, cross-sectional area and/or volume) is a numerical representation of the determined volume ingested into the stomach. Therefore, since the display communicates information to the user regarding the volume of nourishing composition (i.e. breast milk) consumed by the baby (i.e. the baby’s stomach) from the monitor 20 and the monitor 20 performs objective measurements (see [0026], [0032]), the display represents an indicator which is configured to indicate the determined volume ingested into the stomach, the display configured to display a numerical representation of the determined volume ingested into the stomach.).
Regarding claim 20, Ales teaches “A non-transitory computer-readable medium storing instruction that, when executed by a processor, cause the processor to perform the method according to claim 16” (“The monitor may comprise any suitable programmable device that contains an algorithm for determining the amount of the nourishing composition the baby has consumed based upon the number of swallows” [0014]. Since the programmable device contains the algorithm (i.e. method) for determining the amount of the nourishing composition (i.e. breast milk) the baby has consumed, the programmable device constitutes a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the method according to claim 16.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ales et al. US 2008/0077040 A1 “Ales” as applied to claims 1-8, 12-13, 15-17, and 19-20 above, and further in view of Silberman et al. US 2019/0307428 A1 “Silberman”.
Regarding claim 9, Ales discloses all features of the invention as discussed with respect to claim 1, but does not teach “wherein the ultrasonic waves are provided at a frequency of about 7 MHz”.
Silberman is within the same field of endeavor as the claimed invention because it relates to an ultrasound system configured to transmit a plurality of sets of ultrasound waves into a subject [0010].
Silberman teaches “wherein the ultrasonic waves are provided at a frequency of about 7 MHz” (“In some embodiments, the high-frequency ultrasound waves include ultrasound waves having a frequency between approximately 5-12 MHz” [0012] and “For example, […] if the ultrasound imaging device is capable of imaging at frequencies of 1-15 MHz, the processing circuitry may choose a different one of 1 MHz, […] 7 MHz […] during each iteration through act 102” [0037]. Therefore, since the high frequency ultrasound waves are within a frequency of approximately 5-12 MHz, and the processing circuitry may select a frequency of 7MHz, the ultrasonic waves are provided at a frequency of about 7 MHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound transducer of Ales so as to include the ultrasound transducer being controlled to emit ultrasound waves at a frequency of 7 MHz as disclosed in Silberman in order to produce ultrasound images which have higher axial resolution than images produced using low-frequency ultrasound waves to image shallow anatomical structures (see Silberman: [0028]). Providing high-frequency ultrasound waves (i.e. between 5-12 MHz, 7 MHz, for example) is one of a finite number of techniques which can be used to effectively image shallow anatomical structures (i.e. such as the stomach) with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing high-frequency ultrasonic waves to the baby’s stomach for use in determining the volume and/or level thereof. 
Claim(s) 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ales et al. US 2008/0077040 A1 “Ales” as applied to claims 1-8, 12-13, 15-17, and 19-20 above, and further in view of Gridneva, Z, et al., “Effect of Human Milk Appetite Hormones, Macronutrients, and Infant Characteristics on Gastric Emptying and Breastfeeding Patterns of Term Fully Breastfed Infants”, Nutrients, Vol. 9, Issue 15, pp. 1-21, December 28, 2016 “Gridneva”.
Regarding claims 10 and 18, Ales discloses all features of the invention as discussed with respect to claims 1 and 16, respectively, but does not teach “wherein the processor is further configured to determine the volume ingested into the stomach using the following formula:                         
                            V
                            =
                             
                            
                                
                                    π
                                
                                
                                    6
                                
                            
                            *
                            a
                            *
                            b
                            *
                            c
                        
                    , wherein a is a longitudinal radius of the stomach, b is a transverse radius of the stomach, and c is an antero-posterior radius of the stomach”.
Gridneva is within the same field of endeavor as the claimed invention because it teaches to make stomach measurements with ultrasound on an infant’s stomach with a formula (see [Page 4: 2.5. Stomach Measurements with Ultrasound]).
Gridneva teaches “wherein the processor is further configured to determine the volume ingested into the stomach using the following formula:                         
                            V
                            =
                             
                            
                                
                                    π
                                
                                
                                    6
                                
                            
                            *
                            a
                            *
                            b
                            *
                            c
                        
                    , wherein a is a longitudinal radius of the stomach, b is a transverse radius of the stomach, and c is an antero-posterior radius of the stomach” (“Scans were performed with the infant in the semi-supine position according to the method validated in preterm infants [44]. Briefly, the sagittal and transverse planes of the stomach were used to measure the longitudinal (L), anterior-posterior radius (AP) and transverse (T) diameters directly from images on the ultrasound screen using electronic calipers (Figure 1). […] Gastric volume (mL) was calculated from the above measured diameters using following equation for an ellipsoidal body:                         
                            S
                            t
                            o
                            m
                            a
                            c
                            h
                             
                            v
                            o
                            l
                            u
                            m
                            e
                             
                            
                                
                                    m
                                    L
                                
                            
                            =
                            L
                             
                            
                                
                                    m
                                    m
                                
                            
                             
                            x
                             
                            A
                            P
                             
                            
                                
                                    m
                                    m
                                
                            
                             
                            x
                             
                            T
                             
                            
                                
                                    m
                                    m
                                
                            
                             
                            x
                             
                            0.52
                        
                    ” [Page 4: 2.5 Stomach Measurements with Ultrasound, Figure 1]. By definition the radius is half of the diameter. Since the longitudinal (L), anterior-posterior (AP) and transverse (T) diameters are known values used to calculate the stomach volume, it would be obvious to one skilled in the art to divide each of these diameters by two (i.e. 2) in order to calculate the longitudinal radius (i.e. a); the transverse radius (i.e. b) and the anterior-posterior radius (i.e. c). Furthermore, when evaluated                         
                            
                                
                                    π
                                
                                
                                    6
                                
                            
                        
                     equals 0.52. Therefore, the processor is further configured to determine the volume ingested into the stomach using the following formula:                         
                            V
                            =
                             
                            
                                
                                    π
                                
                                
                                    6
                                
                            
                            *
                            a
                            *
                            b
                            *
                            c
                        
                    , wherein a is a longitudinal radius of the stomach, b is a transverse radius of the stomach, and c is an antero-posterior radius of the stomach.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Ales to include determining the volume using the formula:                         
                            V
                            =
                             
                            
                                
                                    π
                                
                                
                                    6
                                
                            
                            *
                            a
                            *
                            b
                            *
                            c
                        
                      as disclosed in Gridneva in order to accurately calculate the gastric volume of the infant. The stomach volume equation of Gridneva is one of a finite number of formulas which can be used to calculate the gastric volume of a subject with a reasonable expectation of success therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of calculating the gastric volume of the infant based on the longitudinal, anterior-posterior and transverse diameters (i.e. radii) calculated from the ultrasound image(s) of the infant’s stomach.
Regarding claim 11, Ales teaches “[…] a correction factor to adjust for an age of a being having the stomach” (“The input panel 50 may be used to input into the system information about the baby that may be relevant or otherwise used to assist in calculating the volume of composition being consumed by the baby. For instance, a user may input into the input panel 50 the sex of the baby, the age of the baby, the height and weight of the baby, and the like. This information may be used to calculate an average volume of composition consumed during each swallow or may be used to calculate a stomach volume” [0053]. Therefore, since the age of the baby may be input into the system for use in calculating a stomach volume, the age that is input constitutes a correction factor to adjust for an age of a being having the stomach.).
Ales does not teach “wherein the formula further includes”.
Gridneva teaches “the formula” (“Scans were performed with the infant in the semi-supine position according to the method validated in preterm infants [44]. Briefly, the sagittal and transverse planes of the stomach were used to measure the longitudinal (L), anterior-posterior radius (AP) and transverse (T) diameters directly from images on the ultrasound screen using electronic calipers (Figure 1). […] Gastric volume (mL) was calculated from the above measured diameters using following equation for an ellipsoidal body:                         
                            S
                            t
                            o
                            m
                            a
                            c
                            h
                             
                            v
                            o
                            l
                            u
                            m
                            e
                             
                            
                                
                                    m
                                    L
                                
                            
                            =
                            L
                             
                            
                                
                                    m
                                    m
                                
                            
                             
                            x
                             
                            A
                            P
                             
                            
                                
                                    m
                                    m
                                
                            
                             
                            x
                             
                            T
                             
                            
                                
                                    m
                                    m
                                
                            
                             
                            x
                             
                            0.52
                        
                    ” [Page 4: 2.5 Stomach Measurements with Ultrasound, Figure 1]. Therefore, the formula provides a measurement of the stomach volume of the infant.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the user input of the age of the baby (i.e. the correction factor) disclosed in Ales into the stomach volume formula disclosed in Gridneva in order to accurately calculate the gastric volume of the infant. As an infant grows, the amount the nutrition composition (i.e. breastmilk) required by the infant changes. By factoring (i.e. inputting through the input panel 50 of Ales) the age of the infant into the stomach formula of Gridneva, the system can more accurately determine whether the amount of breastmilk consumed is appropriate for the infant’s developmental age. Combining the prior art elements according to known techniques would yield the predictable result of determining whether the ingested amount of breastmilk is appropriate for the development of the baby (i.e. infant) at a specific age.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ales et al. US 2008/0077040 A1 “Ales” as applied to claims 1-8, 12-13, 15-17, and 19-20 above, and further in view of Maghsoudnia et al. US 20180228462 A1 “Maghsoudnia”.
Regarding claim 14, Ales discloses all features of the invention as discussed with respect to claims 1 and 12, respectively, but does not teach “wherein the indicator includes a plurality of LEDs, and the processor is further configured to illuminate a number of the LEDs corresponding to the determined volume ingested into the stomach”.
Maghsoudnia is within the same field of endeavor as the claimed invention because it discloses a wearable ultrasonic device including an ultrasonic transducer that transmits and received ultrasonic signals directed toward the body cavity [Abstract].
Maghsoudnia teaches “wherein the indicator includes a plurality of LEDs, and the processor is further configured to illuminate a number of the LEDs corresponding to the determined volume ingested into the stomach” (“At step 814, if it is determined that a threshold bladder volume is reached, the user may be alerted. […] For example, wearable device may vibrate, may have LED indicators that flash, and/or may emit an audible tone to alert the user when a threshold bladder volume is reached” [0089] and “FIG. 1 shows an illustration of a wearable device positioned on a user’s body for non-invasively measuring a volume of a fluid in a body cavity according to an embodiment of the present invention […] In other embodiments, the device 100 may be positioned to monitor another area of the user 110. Device 100 may be configured to monitor another body cavity or function such as the heart, vascular system, and the like” [0043]. Thus, the body cavity that is monitored by the device 100 is not limited to the urinary bladder and can be other areas such as the heart, vascular system and the like (i.e. the stomach). Therefore, since the wearable device 100 may be positioned to monitor another area of the user (i.e. such as the stomach) and the wearable device may have LED indicators that flash to alert the user when a threshold volume is reached, the device includes an indicator that includes a plurality of LEDs, and the processor is further configured to illuminate a number of the LEDs corresponding to the determined volume ingested into the stomach (i.e. determined with the system of Ales).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the indicator of Ales so as to include the LED indicators (i.e. plurality of LEDs) disclosed in Maghsoudnia in order to indicate to the user when the threshold volume is reached (see Maghsoudnia: [0089]). An LED indicator is one of a finite number of devices which can be used to provide an indication of volume to a user with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of providing an indication to the user of the volume of the baby’s stomach during a breastfeeding event.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793